So far as it goes, there is no objection to the views expressed by the majority. There are other facts, however, which control decision under well established rules of law.
There is undisputed evidence of conduct to show Nides' authority as defendant's agent to waive proof of disability entitling the insured to a waiver of all premiums subsequent to June, 1938. Defendant's regional agents, under whom Nides performed his duties as agent, testified that it was the company's "policy" to encourage policyholders and claimants to consult with it and its agents concerning any problem, claim, or right under its policies, including "claims concerning disability arising under life policies." It held itself and its agents out as "experts" to advise and assist in such matters. Its agents assisted beneficiaries in preparing and transmitting proofs of claim. Nides testified that he pursued the company's "policy" in this respect. Not only did he invite the holders of policies, which he wrote, to consult and advise with him; but he "serviced" such policies, and received and transmitted notices, claims, and proofs of claim under life policies. This he had done for a period of about 15 years in an office and on stationery bearing the company's name and his name as the company's agent. He serviced the policy involved here by notifying the insured in June, 1938, that his policy would lapse and induced him to pay premiums on a quarterly basis to keep it alive.
Nides conducted a life insurance agency office in a building in Hibbing. He corresponded with the company's regional and home offices on the stationery bearing both the company's and his name *Page 445 
as its agent as well as with the Reins. He used such stationery in transmitting notices and proofs of claim on behalf of claimants under the company's policies. He established friendly relations with those who had business with him. He addressed the plaintiff and the assured by their given names, and they called him "Louie." They went to him concerning their insurance problems as the company's agent in charge of such matters.
1. The obvious purpose of the so-called "nonwaiver provisions" is to enable the company to circumvent the operation of the rules of waiver and estoppel which otherwise bind the company as a result of the acts or knowledge of its agents. Such clauses have no application here.
The nonwaiver clause relates to the formation of the insurance contract and not to the conditions which were to be performed afterward such as notice or proof of loss. Green v. Minnesota Farmers Mut. Ins. Co. 190 Minn. 109, 251 N.W. 14; Reilly v. Linden, 151 Minn. 1, 186 N.W. 121; C. S. Brackett 
Co. v. General Acc. F.  L. Assur. Corp. Ltd. 140 Minn. 271,167 N.W. 798; Lamberton v. Connecticut F. Ins. Co. 39 Minn. 129,39 N.W. 76, 1 L.R.A. 222; Couch, Insurance, § 548, note 69.
Plaintiff does not rely on a waiver of any of the contractual provisions relating to the formation of the contract. Rather, she contends that, while the contract is exactly as stated in the policy, defendant has waived certain provisions relating to its performance after the right to the waiver of future premiums accrued — those relating to furnishing proof of disability.
2. There can be no doubt that an insurance company may define and limit the authority of its agents and that such limitations upon an agent's authority are binding on all who have knowledge of them. Here, the company imposed restrictions and limitations on the authority of its agent Nides by the several writings mentioned.
Neither the company nor its agents, however, observed the terms of the written authority in conducting its business. The evidence *Page 446 
shows that its agents with its knowledge, if not by its direction, performed many acts outside their written authority. As a matter of company "policy" and for obvious business reasons, it had its agents service policies and advise policyholders and claimants concerning their rights under its policies. In addition, it sought to control all negotiations between itself and policyholders and claimants by having its agents in charge of such negotiations with the plain purpose that policyholders and claimants should not have the disinterested advice and assistance of their own counsel. See Stark v. Equitable L. Assur. Society, 205 Minn. 138,285 N.W. 466.
Instead of the situation supposed by the majority, that the company conducted its business through its agents with authority restricted and limited in writing, the fact is that the written authority was quite disregarded. The writings were modified by permitting, if not requiring, agents to exercise authority inconsistent therewith, consisting of the authority to receive and transmit claims under policies and to give advice concerning losses and claims, and holding them out as possessing such authority.
The agency contract and other writings between the company and the agent do not measure the agent's authority in a case where, as here, additional authority is granted by parol. "The principal has the right to impose lawful restrictions and limitations upon the agent, and they are binding and conclusive upon all who have knowledge of them, provided the principal hasdone nothing inconsistent by which such limitations arenullified." 1 Dunnell, Minn. Dig. (2 ed.  1937 Supp.) § 156. In 2 C.J.S., Agency, § 92, pp. 1191-1192, the rule, which we followed in Dayton v. Nell, 43 Minn. 246, 45 N.W. 231, is thus stated:
"The doctrines announced apply only in case the agent's conduct purports to be in pursuance of the power created by the written instrument; if, in addition to the authority thus given, other authority has been conferred upon him by an independent parol agreement and the transaction in question relates to the latter, *Page 447 
questions with reference to knowledge or notice of the prior written authority are no longer of vital importance."
That the company could waive and enlarge the policy and contract provisions relating to the powers of its agents needs no argument. In Lamberton v. Connecticut F. Ins. Co. 39 Minn. 129,39 N.W. 76, 77, 1 L.R.A. 222, supra, in holding that a company through its agent could waive policy provisions by parol waiver, notwithstanding a provision therein that there could be no waiver of any provisions of the policy unless such waiver was endorsed thereon in writing, we said:
"That is to say, in other words [referring to the contention that there could be no parol waiver], that one of the parties to a written contract, which is not required by law to be in writing, cannot, subsequent to the making of the contract, waive, by parol agreement, provisions which had been incorporated in the contract for his benefit. A contracting party cannot so tie his own hands, so restrict his own legal capacity for future action, that he has not the power, even with the assent of the other party, to bind or obligate himself by his further action or agreement contrary to the terms of the written contract."
In Koivisto v. Bankers  Merchants F. Ins. Co. 148 Minn. 255,181 N.W. 580, the rule was applied in holding that an insurance company was liable under a policy of fire insurance issued by an insurance agent with actual authority to take applications for policies of insurance, but with apparent authority to issue policies of fire insurance.
In Kilborn v. Prudential Ins. Co. 99 Minn. 176,108 N.W. 861, and Godfrey v. New York L. Ins. Co. 70 Minn. 224,73 N.W. 1, we held that an insurance company was liable under a policy where the agent accepted a promissory note in payment of the first premium in the exercise of apparent authority notwithstanding positive written instructions to the contrary. We have held that an agent with similar authority may waive proof of disability. Wold v. State Mut. L. Assur. Co. 198 Minn. 451, *Page 448 
270 N.W. 150. See James B. Clow  Sons v. A. W. Scott Co.162 Minn. 501, 203 N.W. 410.
The fact that the written contract appointed Nides as a soliciting agent did not preclude his appointment as agent for other purposes. Where, as here, an insurance company by the course of its dealings recognizes its local or soliciting agent as authorized to receive and transmit proofs of loss and to advise and assist its policyholders and beneficiaries under its policies in asserting their rights against the company, such agent's authority comprehends the power to waive proof of disability entitling the insured to waiver of future premiums. Life Ins. Co. of Virginia v. Williams, 48 Ga. App. 10,172 S.E. 101; Feinberg v. New York L. Ins. Co. 233 Mo. App. 707,127 S.W.2d 82; New York L. Ins. Co. v. Riggins, 178 Okla. 36,61 P.2d 543; 29 Am. Jur., Insurance, § 1138.
In the view of the evidence most favorable to the company, the question whether or not Nides had authority to waive proof of claim of disability was a jury question. Whether or not he exercised such authority in the instant case was also a fact question. On both questions the findings of the jury are sustained by the evidence.
For the reasons stated, the order should be reversed.